                 Case 2:21-cv-00270-BJR Document 51 Filed 07/02/21 Page 1 of 2




                                                      THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10    PARLER, LLC,                                         Case No. 21-cv-00270-BJR
11                               Plaintiff,                DECLARATION OF ANGELO J.
12                                                         CALFO IN SUPPORT OF PLAINTIFF’S
             vs.                                           REPLY IN SUPPORT OF MOTION
13                                                         FOR RULE 11 SANCTIONS
      AMAZON WEB SERVICES, INC., and
14    AMAZON.COM, INC.,

15                               Defendants.
16

17          I, Angelo J. Calfo, declare as follows:

18          1.       I am a practicing attorney in the State of Washington and a partner at Calfo Eakes

19   LLP. I represent the Plaintiff, Parler, LLC, in this case. I am competent to testify and have

20   personal knowledge of the matters described herein.

21          2.       A true and correct copy of an email chain dated April 30, 2021, between me and

22   Amazon’s counsel, Ambika Kumar Doran and Alonzo Wickers IV, concerning Amazon’s

23   agreement that the parties had sufficiently met and conferred about Parler’s Rule 11 claims, is

24   attached hereto as Exhibit A.

25          //       //     //
      CALFO DECLARATION ISO PLAINTIFF’S REPLY                                           LAW OFFICES
      ISO MOTION FOR RULE 11 SANCTIONS                                              CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 1                                       1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 51 Filed 07/02/21 Page 2 of 2




 1          Signed under penalty of perjury under the laws of the United States of America, at Seattle,

 2   Washington, this 2nd day of July, 2021.

 3

 4
                                                 By   /s/ Angelo J. Calfo
 5                                                 Angelo J. Calfo, WSBA# 27079

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      CALFO DECLARATION ISO PLAINTIFF’S REPLY                                          LAW OFFICES
      ISO MOTION FOR RULE 11 SANCTIONS                                             CALFO EAKES LLP
      (Case No. 2:21-cv-00270-BJR) - 2                                      1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
